DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 903 (Fig. 9A), 1304 (Fig. 13). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In claim 1:
In line 4, “which tube” should be “where the tube”
In line 8, “occlusion of the clamped portion” should be “occlusion of the portion”
	In claim 11:
		In line 7, “said proximal” should be “said proximal end”
		In line 3, “the generation magnetic field” should be “a generation magnetic field”
In line 24, “and decrease” should be “and for decreasing”

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Specifically, the position sensing means of claim 11 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The following limitations have insufficient antecedent basis and will be interpreted as newly introduced limitations (i.e. “a” structure instead of “the” structure) for the sake of compact prosecution:
In claim 1, “the motion of said pusher element” (line 16), “the motions of said actuator elements” (line 16), “the force applied by the pusher” (line 18), “the force applied by the actuator elements” (line 18).
claim 11, “the output motive force” (line 23-24), “the velocity and displacement output” (line 24), “the resolution of movement” (line 25), “the resolution achieved” (line 25).
Regarding claim 11, the limitation “the variable occlusion of said tube” in line 17 is indefinite because it is unclear if the occlusion in line 17 is linked to or distinct from “variably occluding a flow path” in line 14. For examination purposes, “a variable occlusion” of line 17 will be interpreted as the variable occlusion resulting from the limitation of line 14.
Regarding claim 11, the limitation “said motors” in lines 20 and 27 and the limitation “said non-magnetic electrical motors” in line 31 are indefinite because it is unclear if “said motors” is intended to be “at least one non-magnetic electrical motor” of line 18 or if “said motors” is intended to be a distinctly claimed set of motors. For examination purposes, each iteration of “said motors” will be interpreted as “said at least one non-magnetic electrical motor” of line 18.
Regarding claim 11, the limitations “omitting any magnetic motor pump for causing fluid to flow across said length of said 10 tube” and “11omitting any non-magnetic motor pump for causing fluid to flow across said length of 12said tube” are indefinite because they are negative limitations that exclude what is not part of the invention without distinctly addressing what is part of the limitation. As such, it is unclear what structure is sufficient to provide a driving pressure as claimed. For examination purposes, any pump or infusion system that includes a motor pump will be interpreted as anticipating the claim. 
Regarding claim 11, the limitations “in relation to transformers that would be required if a non-magnetic motor pump was not omitted” and “using less energy than would be used by a continuously-operating motor” are indefinite because the scope of the claim is unclear. Both generated magnetic fields and energy use are a result of the size, amount of use, and construction of transformers and motors respectively. In theory, larger devices that are used continuously and generate a maximally known magnetic field or energy use would render other devices that are routinely used in the art as anticipating the claims. For examination purposes, routinely used non-magnetic electrical motors in the art will be interpreted as anticipating the claim limitations as compared to a theoretical large device that is used continuously and maximizes the generated magnetic field and energy use. 
Claims 12-16 are rejected for incorporating the above limitations due to their respective dependencies on claim 11.
claim 11, the claim limitation “non-magnetic position sensing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. However, the instant specification fails to disclose what type of structure or sensor fulfills the function of sensing the position as claimed. Instead, the instant specification discloses sensing means for measuring flow and counting drops (¶0057), neither of which are described as sensing the position of the motor, mechanical linkage, and valve manipulating element. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 17, the limitation “an intermediate point” in line 11 is indefinite because it is unclear if the intermediate point of line 11 is the same as the intermediate point of line 5. For examination purposes, the intermediate point of line 11 will be interpreted as distinct from the intermediate point of line 5 such that one intermediate point has a drip chamber and the other intermediate point has a clamp. Claims 18-20 are rejected for incorporating the above limitation due to their respective dependencies on claim 17.
Regarding claim 20, the limitation “said enclosure is prevented from being mounted on a flow control device if a state of said 3flow control device is such that flow would be initiated immediately upon mounting” is indefinite because it is unclear what structure is required in order to fulfill this function. Based on the instant specification, the structure required to fulfill this limitation is a specifically sized cam that is in a retracted position (¶0070) or a spring that fully occludes the tube (¶0093). For examination purposes, any biased or occluded rest state of a clamp enclosure in prior art will be interpreted as anticipating the claim limitation above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer et al (US 2014/0243738).
Regarding claim 1, Kramer discloses:
 (600; Figs. 6A-6C) for controlling the flow rate of a fluid into a patient's body (¶0104 – “the flow control unit 600 controls a flow rate of fluid delivered to the patient”),2 comprising: 3a tube (616) for carrying fluid from a proximal end (618) to a distal end (622) thereof under the action of a4 driving pressure (¶0084 – the fluid in all embodiments of the invention use a pump to pressurize the bag directly such as bag 612, in addition to the fluid flow control assembly 600), which tube (616) is flexible or has a flexible segment (634) at some point along its length (¶0105 – at least tubing section 616 is flexible because the flow can be shut off at clamping position 634); 5a clamping element (620) capable of preventing fluid flow by fully occluding a portion of said6 flexible tube (616) or said flexible segment (634) (¶0104-0106 – the clamping block 620 acts as a clamping element because the tube is clamped against block 620); 7a movable pusher element (630) for acting variably against said clamping element (620) to variably 8reduce said occlusion of the clamped portion of said flexible tube (616) or flexible segment (634) and9 thereby provide a controlled rate of fluid flow (¶0104 – “by varying the clamping force exerted by the clamp 630 against the tubing section 616 at the clamping position 634, the fluid control unit 600 controls a flow rate of the fluid delivered to the patient”); 10two independently controllable electromechanically controlled actuator elements (628; Fig. 6C – the two arms 628 of the toggle are controlled by movement of the motor 624 and are independently controllable with respect to one another because the movement of each arm doesn’t depend on the other arm but is instead dependent on the position of the shaft 626) capable11 of moving variably over a prescribed range (¶0106 – the flow through the tube 616 can be varied and controlled); and 12a mechanical linkage among said actuator elements (628), said pusher element (630) and said 13clamping element (620), configured such that the motion of said actuator elements (628) is transmitted to14 said pusher element (630) which in turn is transmitted to said clamping element (620) for varying said15 occlusion and thereby varying said rate of fluid flow (¶0104 – the motion of the motor 624 is transmitted through shaft 626, arms 628, and clamp 630 to pinch the tube 616 between the clamp 630 and the block 620; the motion of the clamp 630 against block 620 can be considered as the motion of the pushing element 630 being transmitted to the clamping element 620 because the tube is being pinched by the total motion of all of the claimed elements); wherein: 16the motion of said pusher element (630) is a function of the motions of said actuator elements (628) (Fig. 6B-6C, ¶0106 – the motion of the toggle arms 628 controls the motion and the force of the pusher element clamp 630);17 and18 the force applied by (630) is a function of the force applied by said actuator19 elements (628) (Fig. 6B-6C, ¶0106 – the motion of the toggle arms 628 controls the motion and the force of the pusher element clamp 630).
Regarding claim 6, Kramer discloses:
The device of claim 1, wherein: 2said actuator elements (628), said pusher element (630), and said mechanical linkage are configured 3such that: 4both actuators (628) must move a prescribed distance to cause movement of said pusher 5element (630) sufficiently so as to enable fluid flow (Fig. 6C – the two toggle arms 628 have to move angularly up shaft 626 to pull pusher element 630 away from tube 616 and fully open the clamp and enable flow; ¶0106); and 6either of said actuator elements (628) is configured such that it can be moved to a particular 7position (Fig. 6B – the toggle arms 628 are aligned) which will in turn move said pusher element (630) into a disposition that fully occludes fluid8 flow (Fig. 6B, ¶0105 – the pusher clamp 630 is pushed toward block 620 to fully occlude the tube 616), independent of the movement or position of the other of said actuator elements (Fig. 6C – the two arms 628 of the toggle are controlled by movement of the motor 624 and are independently controllable with respect to one another because the movement of each arm doesn’t depend on the other arm but is instead dependent on the position of the shaft 626).
Regarding claim 17, Kramer discloses:
A separable portion device (732; Fig. 7C) of a medical infusion device (Fig. 7C) for controlling the flow rate of a2 fluid into a patient's body (¶0109 – “a controlled bolus of fluid may be administered to the patient”), said separable portion device (732) comprising: 3a flexible tube (730) having fluid connection fittings of standard type at proximal (end with drip chamber 728) and distal 4ends (622; Fig. 6A – the embodiment of Fig. 7C doesn’t show the distal end of the tube, but such a distal end is shown in other embodiments, such as Fig. 6A); 5an clamp enclosure (762) containing a movable clamping element (770) at an intermediate point6 along the length of said tube (730);75WOLLPOOUS 7an opening (opening within pinch block 770 sits) in said enclosure (762) through which a portion of said clamp element (770) protrudes or8 is otherwise accessible, such that said clamp element (770) may be actuated by a component (764) of said9 device (732) to variably occlude and thereby to control the rate of flow of fluid through said flexible10 tube (730) (¶0109 – “as the shaft 768 is pushed down by the motor 764, the members 772 of the toggle means 766 770 against the flow tube 730 restricting the flow through the flow tube 730 to the patient”); 11a drip chamber (728) at an intermediate point along the tube (730) length and proximate to said clamp 12enclosure (762); and 13a plurality of mounting surfaces on said clamp enclosure and said drip chamber such that14 these elements can be affixed and aligned to said device (Fig. 7C – the arms 772 of the toggle acts as mounting features with surfaces that align in the clamp enclosure 762 and affix the closure 762 to the housing 732 and the opening through which drip chamber 728 sits acts as a mounting feature with an internal surface through which the drip chamber 728 can be aligned and affixed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Peret et al (US 2014/0318639).
Regarding claim 7, Kramer discloses the device of claim 1 in the embodiment of Figure 6 and further teaches implementing a drip chamber (728; Fig. 7B) as part of a standard intravenous bag assembly (¶0118) but is silent regarding a flow rate monitor that monitors the drip chamber. However, Peret teaches a fluid flow rate monitor (Fig. 1) of a fluid delivery assembly that monitors drops within a drip chamber (¶0167). Peret teaches a flow meter (7) with an optical imager (11) directed toward the drip chamber (4) that captures images of the drip chamber (4) from an illuminator (18) and communicates the data to a processor (15) (¶0465-0467), where the processor has non-transitory processor-readable memory to store and execute instructions to analyze the optical images and control fluid flow (¶0468-0469). Peret teaches determining the flow rate by monitoring drops within the drip chamber and can measure the average flow rate, an instantaneous flow rate, a drop volume, a drop growth rate, or other fluid flow parameters (¶0132). The processor (15) then transmits the information to a monitoring client (¶0469) which can be used as a user interface to control the fluid flow in the system and display the flow rate (¶0461, 0463). This arrangement of fluid control allows better control of an intravenous infusion therapy or other fluid-transfer therapy that gives a user information to remotely monitor, regulate, or control a pump, valve, or other fluid flow elements. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the intravenous fluid delivery system of Kramer to incorporate a drip chamber flow rate monitor system as taught by Peret in order to remotely control and monitor a fluid flow therapy, as indicated by Peret.  35771 WOLLPOOUS 1  
Regarding claim 8, Kramer in view of Peret makes obvious the device of claim 7, where the monitored fluid flow feature as taught by Peret is fluid entering the drip chamber during use (¶0132 – flow rate is determined by monitoring drops within the drip chamber and measuring the average flow rate or a drop growth rate). 1  
claim 9, Kramer in view of Peret makes obvious the device of claim 7, where the metrics that are measured for the drip chamber as taught by Peret are a drop rate (¶0132). 1  
Regarding claim 10, Kramer in view of Peret makes obvious the device of claim 7, but is silent regarding pendent drop monitoring. However, Peret further teaches monitoring drops by analyzing images as described in Figures 11-14 (¶0513-0517). The illumination of the drip counter as read by the optical reader generates an image with an array with distortions due to the droplet of fluid (¶0513). The image generated has high-contrast spots at the borders of the droplets which results in an image analysis graph with a displacement (183; Fig. 14). The processor of the device calculates the flow rate by converting the image analysis to a droplet count and therefore a fluid flow rate. 
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Susi (US 2009/0264857).
Regarding claim 11, Kramer discloses:
A medical infusion device (600; Figs. 6A-6C) for delivering of fluids with controlled flow rate and volume2 into a patient's body (¶0104 – “the flow control unit 600 controls a flow rate of fluid delivered to the patient”), comprising: 4a tube (616) for carrying fluid from a proximal end (618) to a distal end (622) thereof under the action of a5 driving pressure (¶0084 – the fluid in all embodiments of the invention use a pump to pressurize the bag directly such as bag 612, independent of the fluid flow control assembly 600), which is capable of being connected to a patient at said distal end (¶0104);72 WOLLPOOUS6said proximal end (618) elevated above said distal end (622) such that gravity applies a differential7 pressure across a length of said tube (616) (¶0018-0019 – the fluid is arranged that gravity flow can occur but is controlled with a combination of pressure on the fluid bag and a clamp), causing fluid to flow through said tube (616) from said proximal8 (618) to said distal end (622); 9omitting any magnetic motor pump for causing fluid to flow across said length of said 10 tube (Fig. 6A, 6B – there are no motor pump elements in the fluid flow control unit 600); 11omitting any non-magnetic motor pump for causing fluid to flow across said length of 12said tube (Fig. 6A, 6B – there are no motor pump elements in the fluid flow control unit 600); 13a valve element (630) at an intermediate point (634) along said tube (616), capable of varying fluid flow by 14variably occluding a flow path through said tube (616), thereby variably controlling the rate of fluid15 flow (¶0104 – “by varying the clamping force exerted by the clamp 630 against the tubing section 616 at the clamping position 634, the ); 16a valve manipulating element (628) capable of being variably moved relative to said valve17 element (630) for causing said valve element (630) to produce a variable occlusion of said tube (¶0105, 0106); 18at least one electrical motor (624) for producing a mechanical output of variable19 movement and motive force (¶0104 – “the motor 624 moves the toggle 628 so that the clamp 630 pushes the tubing section 616 at a clamping position 634 against the clamping block 620 restricting fluid flow through the second tubing section 616”); 20a mechanical linkage between said motors (624) and said valve manipulating element (628), for21 controllably moving said valve element (630) by converting output motion of said at least one motor (624) to22 motion of said valve manipulating element (628) (¶0104); 23said mechanical linkage comprising a mechanical reducer (626) for increasing the output24 motive force of said motors (624) and decrease the velocity and displacement output of said motors (624) to25 improve the resolution of movement of said valve element (630) beyond the resolution achieved absent26 said mechanical reducer (626) (Figs. 6B-6C – the motor 624 has minimal movement to move from a fully occluded position to a fully open position; in contrast, the shaft 626, interpreted as a mechanical reducer, moves in a larger arc to move valve element 630); 27 position sensing means (608; ¶0104 – the system includes a position sensing means in the form of an air bubble sensor 608 which senses the position of bubbles within the fluid), coupled to at least one of: said motors, said28 mechanical linkage, and said valve manipulating element (628), configured to provide feedback to a73 WOLLPOOUS29motor controller to allow controlled movement of said at least one motor (624) (¶0111 – as described in a later embodiment of the invention, the air bubble sensor (interpreted as the position sensing means) connects to a central control unit to control a flow restrictor, which includes the motor 624 and the valve manipulating element 628 of the embodiment of Figs. 6A-6C); wherein: 35said at least one electrical motor (630) is configured to operate only when a 36 change or correction of flow rate is required (¶0104-0106 – the fluid flow control unit can be set to move only when varying or changing the total flow through the tube 616 instead of being constantly used with a specific duty cycle, thereby being fully capable of using less energy than would be used by a37 continuously-operating motor; see the 112(b) rejection above for the interpretation of this limitation).1  
Kramer discloses all of the elements of the claim but is silent regarding non-magnetic features to minimize the effect of a magnetic field. However, Susi teaches modifying an infusion system to be (¶0002). Susi teaches using an ultrasonic motor to eliminate magnetic materials while still allowing regular use of an infusion device (¶0016) and further teaches using coreless or air core transformers (78, 80; Fig. 14) to increase the resolution of the fluid flow rate (¶0068), where the transformers have a reduced size, current capacity, and output voltage as compared to very large devices with very large transformers (see the 112(b) rejection above for the interpretation of this limitation). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the infusion device of Kramer to incorporate non-magnetic features and transformers as taught by Susi in order to be able to operate the infusion device in a magnetic resonance image environment, as recognized by Susi. 
Regarding claim 12, Kramer in view of Susi discloses the device of claim 11, where the one non-magnetic electrical motor is an ultrasonic motor.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Susi further in view of Peret.
Regarding claim 13, Kramer in view of Susi discloses 74the device of claim 11 in the embodiment of Figure 6 and further teaches implementing a drip chamber (728; Fig. 7B) as part of a standard intravenous bag assembly (¶0118) but is silent regarding a flow rate monitor that monitors the drip chamber. However, Peret teaches a fluid flow rate monitor (Fig. 1) of a fluid delivery assembly that monitors drops within a drip chamber (¶0167). Peret teaches a flow meter (7) with an optical imager (11) directed toward the drip chamber (4) that captures images of the drip chamber (4) from an illuminator (18) and communicates the data to a processor (15) (¶0465-0467), where the processor has non-transitory processor-readable memory to store and execute instructions to analyze the optical images and control fluid flow (¶0468-0469). Peret teaches determining the flow rate by monitoring drops within the drip chamber and can measure the average flow rate, an instantaneous flow rate, a drop volume, a drop growth rate, or other fluid flow parameters (¶0132). The processor (15) then transmits the information to a monitoring client (¶0469) which can be used as a user interface to control the fluid flow in the system and display the flow rate (¶0461, 0463). This arrangement of fluid control allows better control of an intravenous infusion therapy or other fluid-transfer therapy that gives a user information to remotely 
Regarding claim 14, Kramer in view of Susi and Peret makes obvious the device of claim 13, where the monitored fluid flow feature as taught by Peret is fluid entering the drip chamber during use (¶0132 – flow rate is determined by monitoring drops within the drip chamber and measuring the average flow rate or a drop growth rate). 1  
Regarding claim 15, Kramer in view of Susi and Peret makes obvious the device of claim 13, where the metrics that are measured for the drip chamber as taught by Peret are a drop rate (¶0132). 1  
Regarding claim 16, Kramer in view of Susi and Peret makes obvious the device of claim 13, but is silent regarding pendent drop monitoring. However, Peret further teaches monitoring drops by analyzing images as described in Figures 11-14 (¶0513-0517). The illumination of the drip counter as read by the optical reader generates an image with an array with distortions due to the droplet of fluid (¶0513). The image generated has high-contrast spots at the borders of the droplets which results in an image analysis graph with a displacement (183; Fig. 14). The processor of the device calculates the flow rate by converting the image analysis to a droplet count and therefore a fluid flow rate. 1  
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Kramer et al (US 2014/0243738), fails to disclose or make obvious a device as described in claims 2, 4, and 5. Specifically, Kramer fails to disclose or make obvious a medical infusion device, in combination with all of the other elements of the claim, in which the two independently controllable actuator elements (with all of the limitation of claim 1) are connected to two separate controlling elements so that the movement of each actuator element is dependent on two distinct controlling elements. Instead, Kramer discloses a device (Figure 6B) that uses one motor 624 Claim 3 is not taught by prior art for incorporating the above limitation due to its dependency on claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783      
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783